
	
		I
		110th CONGRESS
		2d Session
		H. R. 6922
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Baird (for
			 himself, Mr. DeFazio,
			 Mr. Dicks,
			 Mr. Salazar, and
			 Ms. Herseth Sandlin) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to provide
		  low-interest loans to small business concerns providing transportation services
		  to assist them in dealing with high motor fuel prices.
	
	
		1.Assistance to small
			 businesses engaged in providing transportation
			 services
			(a)In
			 generalSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph
			 (9) the following new paragraph:
				
					(10)Fuel cost
				assistance for concerns engaged in providing transportation services
						(A)In
				generalThe Administration
				may make disaster loans under this subsection (either directly or in
				cooperation with banks or other lending institutions through agreements to
				participate on an immediate or deferred basis) to assist an eligible small
				business concern that has suffered or that is likely to suffer substantial
				economic injury as the result of increases in the price of gasoline or diesel
				fuel.
						(B)Eligible small
				business concernFor purposes of this paragraph, the term
				eligible small business concern means any small business concern
				engaged in the transportation of persons or property for hire.
						(C)Interest
				rateAny loan or guarantee
				extended pursuant to this paragraph shall be made—
							(i)without regard to
				whether the applicant is able to obtain credit elsewhere, and
							(ii)at the same
				interest rate as economic injury loans under paragraph (2).
							(D)Maximum
				assistanceNo loan may be made under this paragraph, either
				directly or in cooperation with banks or other lending institutions through
				agreements to participate on an immediate or deferred basis, if the total
				amount outstanding and committed to the borrower under this paragraph would
				exceed $250,000, unless such applicant constitutes, or have become due to
				changed economic circumstances, a major source of employment in its surrounding
				area, as determined by the Administration, in which case the Administration, in
				its discretion, may waive the $250,000 limitation.
						(E)No disaster
				declaration requiredFor purposes of assistance under this
				paragraph, no declaration of a disaster area shall be required.
						(F)Period loans are
				availableThis paragraph shall apply to loans made during the
				2-year period beginning on the date of the enactment of this
				paragraph.
						.
			(b)Conforming
			 amendmentSection 4(c) of
			 such Act (15 U.S.C. 633(c)) is amended—
				(1)by inserting
			 7(b)(10), after 7(b)(4), in paragraph (1),
			 and
				(2)by inserting
			 7(b)(10), after 7(b)(8), in paragraph (2).
				
